Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17€ has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 08 January 2021 has been entered. 

Status of Claims 
3. 	Claims 1-2, 4-7, 9-11, and 13-20 are pending, of which claims 1, 9, and 11 have been currently amended; claims 3, 8 and 12 have been canceled; and claims 1-2, 4-7, 9-11, and 13-20 are under consideration for patentability. 
Response to Arguments
4. 	Applicant’s arguments dated 20 November 2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made within the updated text below. 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-2, 4-7, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2011/0184250 A1).
Regarding claim 1, Schmidt teaches a system for monitoring asthma symptoms of a subject ([0011, FIG. 2]), comprising: 
a mobile computing device comprising a mobile phone or tablet, the mobile computing device including (i) a touch screen (smartphone [0036-0037, 0081, FIG. 2, FIG. 9]) and (ii) at least one sensor comprising a microphone, the at least one sensor configured to monitor at least one objective asthma symptom of the subject (the smartphone has a microphone for monitoring coughing and wheezing [0038]), the mobile computing device further being programmed to implement, 
an analysis unit configured to determine an asthma status of the subject based on the at least one objective asthma symptom monitored by the monitoring unit (coughing and wheezing detection monitoring [0020, 0031, 0038-0039]), 
a test unit configured to provide a test for collecting subjective asthma symptoms from the subject as a questionnaire presented on the touch screen of the mobile 
a calibration unit configured to calibrate the at least one objective asthma symptom gathered from the subject with respect to a calibration test so as to determine the baseline of the at least one objective asthma symptom, wherein the calibration unit is arranged to perform calibration at least once during an initial phase of use of the system (the device is calibrated to compare a user’s values with predicted values or scores that fall into the categories of a good day, alert range, or asthma impairment [0039-0040, 0126]. This prediction is calibrated from other individuals with similar demographics and asthma severities to the user [0126, FIG. 14]. Furthermore, this calibration establishes a score range that represents the patient’s benchmark for a normal asthma status).
Schmidt does not explicitly teach wherein the test unit is configured to provide the questionnaire in response to the at least one objective asthma symptom monitored by the at least one sensor having changed with relation to a baseline of the at least one objective asthma symptom such that the change reveals a deterioration of the asthma status of the subject.
However, Schmidt teaches wherein the device monitors the baseline for objective asthma symptoms ([0039-0040]) and provides a questionnaire ([0040, 0163, FIG. 14]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the questionnaire to be provided after 
Regarding claim 2, Schmidt teaches wherein the analysis unit is configured to determine the asthma status by determining an asthma score based on the at least one objective asthma symptom (scoring system based on deviations and events [0174-0175, claim 7]. Examples of the scoring system can also be viewed on figure 14 [0126]). 
Regarding claim 4, Schmidt teaches wherein the test unit calculates an asthma score from the collected subjective asthma symptoms (the patient history questionnaire is provided to the patient which formulates a set-point score range for the patient [0174]. The patient can also self-report an event and a new score will be generated [0174]).
Regarding claim 5, Schmidt teaches wherein the calibration test is based on subjective asthma symptoms collected from the subject (the patient history questionnaire is provided to the patient and the patient axis calibration modules are executed [0174]).
Regarding claim 6, Schmidt teaches wherein the calibration test is based on asthma symptom data from other subjects ([0126]). 

Regarding claim 9, Schmidt teaches wherein the at least one sensor is a movement detector ([0038]). 
Regarding claim 10, Schmidt teaches at least one sensor for sensing environmental air quality ([0083]).
Regarding claim 11, Schmidt teaches wherein the system is configured to output, based on the determined asthma state, an advice to take action for improving the asthma state (recommendations are provided to improve a patient’s asthma status, maintain a healthy asthma level, or avoid the asthma level dropping to a “high risk of exacerbation event” [0150]. An example of this is where a patient has a high risk of asthma exacerbation, and in response, the device recommends the patient to take medication to improve their asthma condition [0163]). 
Regarding claim 13, Schmidt teaches a method of monitoring asthma symptoms of a subject ([0011, FIG. 2]), comprising: -4- 
monitoring at least one objective asthma symptom of the subject by using at least one sensor to measure a quantity indicative of the at least one objective asthma symptom ([0020, 0031, 0038-0039]),
 determining an asthma status of the subject based on the monitoring of the least one objective asthma symptom (the system determines degradation of a patient’s health based on asthma symptoms deviating from a baseline [0031, 0038-0039, 0126]), 
providing a test via a mobile computing device ([0046, 0080]) for collecting subjective asthma symptoms from the subject as a questionnaire to be filled out by the 
calibrating the at least one objective asthma symptom gathered from the subject against a calibration test so as to determine the baseline of the at least one objective asthma symptom, wherein calibrating is performed at least once during an initial phase of use of the system (the device is calibrated to compare a user’s values with predicted values or scores that fall into the categories of a good day, alert range, or asthma impairment [0039-0040, 0126]. This prediction is calibrated from other individuals with similar demographics and asthma severities to the user [0126, FIG. 14]. Furthermore, this calibration establishes a score range that represents the patient’s benchmark for a normal asthma status).
Schmidt does not explicitly teach the questionnaire being provided in response to the monitored at least one objective asthma symptom changing with relation to a baseline of the at least one objective asthma symptom such that the change reveals a deterioration of the asthma status of the subject.
However, Schmidt teaches wherein the device monitors the baseline for objective asthma symptoms ([0039-0040]) and provides a questionnaire ([0040, 0163, FIG. 14]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the questionnaire to be provided after the objective asthma symptoms have deviated from a baseline. This modification is viewed as obvious as it would allow for feedback from the patient to help determine if 
Regarding claim 14, Schmidt teaches wherein the calibration is based on subjective asthma symptoms collected from the subject (the patient history questionnaire is provided to the patient and the patient axis calibration modules are executed [0174]).
Regarding claim 15, Schmidt teaches a non-transitory computer readable medium storing instructions executable by a computer to carry out the steps of the method according to claim 13 ([0183]).
Regarding claim 16, Schmidt teaches a system for monitoring asthma symptoms of a subject ([0011, FIG. 2]), comprising at least one electronic processor programmed to ([0183]): 
monitor at least one objective asthma symptom of the subject ([0020, 0031, 0038-0039]);
 calibrate the at least one objective asthma symptom gathered from the subject with respect to a calibration test so as to determine the baseline of the at least one objective asthma symptom, wherein the calibration is performed at least once during an initial phase of use of the system (paragraph [0039-0040] discloses how the baseline measurements are setup or calibrated. Furthermore, the device can be calibrated by 
determine an asthma status of the subject based on the at least one monitored objective asthma symptom (the system determines degradation of a patient’s health based on asthma symptoms deviating from a baseline [0031, 0038-0039, 0126]); and -5- 
provide a test for collecting subjective asthma symptoms from the subject (patient feedback is collected in regards to health data [0040]. For example, when the patient’s health status decreases from a safe to an unsafe zone, a question regarding medication is provided to the patient through a check-box [0163, FIG. 14]).
 Schmidt does not explicitly teach providing the test for collecting subjective asthma symptoms from the subject if the at least one monitored objective asthma symptom has changed with relation to a baseline of the at least one objective asthma symptom such that the change reveals a deterioration of the asthma status of the subject.
However, Schmidt teaches wherein the device monitors the baseline for objective asthma symptoms ([0039-0040]) and provides a questionnaire ([0040, 0163, FIG. 14]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the questionnaire to be provided after the objective asthma symptoms have deviated from a baseline. This modification is viewed as obvious as it would allow for feedback from the patient to help determine if the deviating measurements are accurate or correspond with the patient’s subjective 
Regarding claim 17, Schmidt teaches determining the asthma status by determining an asthma score based on the at least one objective asthma symptom (scoring system based on deviations and events [0174-0175, claim 7]. Examples of the scoring system can also be viewed on figure 14 [0126]). 
Regarding claim 18, Schmidt teaches wherein the at least one objective asthma symptom is wheezing ([0038-0039]).
Regarding claim 19, Schmidt teaches at least one sensor to measure a quantity indicative of the at least one objective asthma symptom (based on events (values which are representative of the patient’s asthmatic events or conditions [0126, claim 7]).
Regarding claim 20, Schmidt teaches wherein the at least one electronic processor is programmed to: 
output, based on the determined asthma state, an advice to take action for improving the asthma state (recommendations are provided to improve a patient’s asthma status, maintain a healthy asthma level, or avoid the asthma level dropping to a “high risk of exacerbation event” [0150]. An example of this is where a patient has a high risk of asthma exacerbation, and in response, the device recommends the patient to take medication to improve their asthma condition [0163]). 

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /ANKIT D TEJANI/Primary Examiner, Art Unit 3792